                                THE UNITED STATES DISTRICT COURT
                                        DISTRICT OF UTAH


    ZURICH AMERICAN INSURANCE
    COMPANY AND FIDELITY AND
    DEPOSIT COMPANY OF MARYLAND,                               MEMORANDUM DECISION AND
                                                               ORDER GRANTING IN PART [123]
            Plaintiff,                                          MOTION FOR ATTORNEY FEES

    v.

    ASCENT CONSTRUCTION, INC.;
    BRADLEY LEWIS KNOWLTON;
    SHONDELL SWENSON; J. SCOTT
    JOHANSEN; and MARLAINE JOHANSEN,
                                                                 Case No. 1:20-cv-00089-DBB-CMR
            Defendants,
                                                                      District Judge David Barlow
    MATT RASBAND; and HOLLY
    RASBAND,

            Intervenors.


           In the court’s decision granting Matt and Holly Rasband’s motion to intervene and

motion to release lis pendens, the court determined that the Rasbands were entitled to attorney

fees and costs.1 Before the court is the Rasbands’ motion for fees.2 Having considered the

motion, declaration of counsel, billing ledger, and relevant law, the court rules as follows.3

           Having determined that the Rasbands are entitled to costs and fees, the court must

determine whether the requested amounts are reasonable.4 “The most useful starting point for


1
 Memorandum Decision and Order Granting Motion to Intervene and Granting Motion to Release Lis Pendens,
ECF No. 121.
2
    Motion for Attorney’s Fees, ECF No. 123.
3
    See Declaration in Support of Motion for Attorney’s Fees (Crook Decl.), ECF No. 124.
4
  See Hensley v. Eckerhart, 461 U.S. 424, 433 (1983) (“It remains for the district court to determine what fee is
‘reasonable.’”). The court awarded costs and fees as required by Utah Code Ann. § 78B-6-1304(8). See ECF No.
121.
determining the amount of a reasonable fee is the number of hours reasonably expended on the

litigation multiplied by a reasonable hourly rate.”5

           In his declaration in support of fees, counsel for the Rasbands identifies the legal

personnel who worked on this matter, including their background and experience.6 Counsel also

states the legal personnel’s respective hourly rates and time spent working on this case.7 In total,

two attorneys and a paralegal spent 43.9 hours on this matter and collectively billed $9,320.8

With the exception of $192.50, for which the court cannot clearly determine connection to the

Rasbands’ motion, the court approves the billing rates and time spent as reasonable under the

circumstances and in light of the experience of the legal personnel. Accordingly, the court awards

the Rasbands attorney fees in the amount of $9,127.5.

                                                 ORDER

           For the reasons stated in this Memorandum Decision and Order, the court GRANTS IN

PART the Rasbands’ Motion for Attorney Fees.9 The Rasbands are awarded attorney fees in the

amount of $9,127.5.

           Signed July 9, 2021.

                                                 BY THE COURT



                                                 ________________________________________
                                                 David Barlow
                                                 United States District Judge




5
    Id.
6
    See generally ECF No. 124.
7
    Id.
8
    ECF No. 124; see Ex. A to Crook Decl.
9
    ECF No. 123.

                                                     2
